Title: John Guillemard to Thomas Jefferson, 28 October 1815
From: Guillemard, John,Ridolfi, Cosimo
To: Jefferson, Thomas


          
            sir
             Bordeaux. 28th. October. 1815.
          
          If you are surprized at receiving a letter from me I hope you will excuse me for my motives sake. It is to render service to an intelligent young Man of Florence, who is desirous of a botanical and chemical correspondent in America, that I take the liberty of addressing you. With your influence and in the large circle of your friends you may possibly engage some Man of Science, or possibly more than one, to enter into such a correspondance. The young Man in question is a noble Florentine called  Il Marchese Cosimo Ridolfi. American Vessells go often, I imagine to Leghorn, and thence to Florence the distance is not great.
          At Pisa I paid a visit to Signor Mazzinghi who read to me part of a letter he had lately received from you. Tho’ very far advanced in years he has not lost his powers of intellect, and he speaks with fire when he speaks of you. It was in the month of February that I called on him with a letter of introduction from a Gentleman of Lucca and I hoped to have seen him again in the course of the Summer, but the Revolution at naples detained me there so long that I was obliged to give up my plan of returning to Pisa and Genoa and of paying my respects to an intelligent and kind hearted Old Man for whom I feel great  respect.
          I am going directly to Paris whence, after about a month passed with my old friends the Rochefoucaulds &c. I shall make my way to London. I shall have been absent from England about a year and a half and I begin to hanker after my English friends among whom I still number a former American Traveller Sir William Strickland who generally makes a visit to me Every Spring.
          At Geneva I met another American Traveller Weld who had lately made a Voyage from Dublin to London in a large Vessell which came from the Clyde to Ireland propelled by the new method of water wheels moved by a steam Engine. This mode of navigation will soon be extended over the Occean and what will be its results can be scarcely calculated.
          I have seen within the compass of a few months the lavas of Vesuvius and the Basalts of the extinguished Volcanos of the Puy de Dome. You know that the Hebrides and a great part of Scotland are basaltic. When I contemplate the traces of the great Revolutions of the Earth my Imagination sometimes overpowers me. I do not recollect having observed any basalt in the United States.
          
          I must not intrude further upon your leisure and I hasten to subscribe my self
          
            Your obliged & respectful humble servant
            J. Guillemard
          
        